 In the Matter of PACIFIC GAS AND ELECTRIC COMPANYandINTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WORKERSIn the Matter Of PACIFIC GAS AND ELECTRIC COMPANYandINTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WORKERSIn the Matter Of PACIFIC GAS AND ELECTRIC COMPANYandINTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WORKERSIn the Matter of PACIFIC GAS AND ELECTRIC COMPANYandINTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WORKERSIn the Matter Of PACIFIC GAS&ELECTRIC COMPANYandUTILITYWORKERS ORGANIZING COMMITTEE(CIO)In the Matter of PACIFIC GAS & ELECTRIC COMPANYandUTILITYWORKERS ORGANIZING COMMITTEE (CIO)In the Matter Of PACIFIC GAS & ELECTRIC COMPANYandUTILITYWORKERS ORGANIZING COMMITTEE (CIO)Cases Nos. R-4405 thru R-4-01, respectively.--Decided November11, 1942Jurisdiction:electric and gas utility industry.Investigation and Certification of Representatives:existence of question : re-fusal to grant recognition to any union until certified by the Board; electionsnecessai y.Units Appropriate for CollectiveBargaining:separate units comprising outsideemployees in 7 of Company's 13 geographical divisions with specified inclusionsand exclusions.Mr. T. J. Straub, Mr. J. Paul St. Sure,andMiss Anne McDonald,of San Francisco, Calif., for the Company.Mr. Charles J. JanigianandMr. George A. Mulkey,of San Fran-cisco, Calif., for the I. B. E. W.Gladstein, Grossman, Margolis&Sawyer,byMr. BertramEdises,of San Francisco, Calif., for the U. W. O. C.Mrs., Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by International Brotherhood of Elec-tricalWorkers, herein called the I. B. E. W., and by Utility Workers45N.L R.B,No 78-536 PACIFIC GAS AND ELECTRIC COMPANY537'Organizing Committee (CIO), herein called the U. W. O. C., eachalleging that a question affecting commerce had arisen concel;ningthe representation of employees of Pacific Gas and Electric Company,San Francisco, California, herein called the Company, the NationalLabor Relations Board provided for an' appropriate hearing, upondue notice, before Richard A. Perkins, Trial Examiner. Said hearingwas held at San Francisco, California, on October 12, 1942.TheCompany, the I. B. E. W., and the U. W. O. C. appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.1 HE BUSINESS OF THE COMPANYPacific Gas and Electric Company is a public utility corporation,which has its principal office and place of business at San Francisco,California.It is engaged principally in the business of generating,buying, transmitting, selling, and distributing electrical energy; ofbuying, transporting, selling, and distributing natural gas; and ofmanufacturing, transporting, selling, and distributing manufacturedgas.All such gas and electricity is used for light, heat, and powerpurposes in central and northern California.The Company owns andoperates 49 hydroelectric generating plants and 12 steam electric gen-crating plants in the State.As an incident to its gas and electric busi-ness, the Company sells gas and electric appliances at retail. In cer-tain small cities and towns in rural areas it distributes and sells waterfor domestic and irrigation purposes. It purchases and sells steamto customers in San Francisco and Oakland, California, and it oper-ates a streetcar and bus system at Sacramento, California., 'Lighthouses and aids to navigation along the coast of central andnorthern California are operated by electricity furnished by the Com-pany.Railroads, telegraph and telephone systems, and radio broad-casting stations in the same area are dependent upon the Companyfor the electric power indispensable to their respective operations. In1936 the Company purchased raw materials, consisting principally ofsteel, pipe, transformers, cables, switches, wire, gas and electric ap-pliances, poles, insulators, fittings, and other similar materials, valuedat nearly $2,000,000, all of which were manufactured or originatedoutside California.Since that time the business of the Company and1Employees of the Sacramento streetcar and bus system have bargained with the Com-pany collectivelyas a unit since 1938. 538DECISIONS OF' NATIONAL LABOR RELATIONS BOARDits operations have increased in extent and volume.In 1939' theCompany acquired the physical propertiesand operations' of SanJoaquin Light and Power Company, which it isnow merging into itsalready extensiveutility system.2II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Electrical Workers is a labor organi-zation affiliated with the American Federation of Labor, admitting tomembership employees of the Company.UtilityWorkers Organizing Committee is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III. THE QUESTIONS CONCERNING REPRESENTATIONBefore the I. B. E. W. and the U. W. O. C. filed their several re-spective petitions in this consolidated proceeding, their representativesconferred with the Company.The Company took the position thatthe only unit appropriate for the purposes of collective bargainingwas a system-wide unit coextensive with the Company's utility opera-tions and that the Company would not recognize any bargaining rep-resentative for employees within any other unit.A statement prepared by an attorney in the Board's Regional Officeand other evidence introdliced at the hearing indicate that the I. B.E. W. represents a substantial number of employees in its several pro-posed units and that the U. W. O. C. represents a substantial numberof employees in its several proposed units.sWe find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.'At thehearing the parties stipulated that the entire record in Case No R-274 and theentire record in Cases Nos. R-4087 to R-4092. inclusive,former representation proceedingsinvolving employees of the Company,should be made pact of the record in the instant con-solidated proceeding and that the Board should resort to any part of the records for itsfindings with respect to the issues herein.The entire record in Case No.R-274 and theentire record in Cases Nos R-4087 to R-4092, inclusive,including the pleadings,the evi-dence taken,the testimony heard, the exhibits submitted,and the several orders enteredthereon, are hereby made part of the record in the instant consolidated proceeding. SeeMatter of Pacific Gas and rlectrie CompanyandUnited Electrical d Radio Workers ofAmerica,3 NL R. B 835; 4 N L R B 180;MatterofPacific Gas and Electric CompanyandUnited Electrical and, RadioWorkersof America;Matter of Pacific Gas and ElectricCompanyandUnited Electrical,Radio and Mae Line 117oi keisofAmerica,13 N L.R B. 268 ;Matter of PacificGas andElectric CompanyandUtilityWorkers Organdzinp Committee,0. I0., 40 N L. R B 591 ; 41 N. L R B. 1182;Matter of Pacific Gas and Electric Coin-panyandInternational Brotherhood of Electrical Workers,et al,44 N L. R B 6653The I B. E.W. and theU. W. 0. Csubmitted certified copies of their officialLmember-ship rosters as of September 8, 1942. The Company submitted its pay roll of September1,1942.The evidence indicates the disttibution of union representation among the Com-pany's employees in the proposed divisional units as follows :[Footnote 3 continued on next page] PACIFIC GAS 'AND ELECTRIC COMPANYIV. THE APPROPRIATE UNITS539Subject to the right of each party to urge upon the Board the appro-priateness of a system-wide bargaining unit of the Company's employ-ees now or at any future time, the parties agree that a bargaining unitor units appropriate for employees in the San Francisco, Stockton,DeSabla, Colgate, Coast Valleys, North Bay, and San Jose Divisionsof the Company should include all employees in the outside forces ofthe Company, in each respective division, including outside field em-ployees and field clerks, workers employed in the generatingstations,sub-stations, gas plants, steam plants, and other shops and plants,clerks in generating stations, meter readers, combination meter readersand collectors, collectors, salesmen, estimators, mappers, inspectors,watchmen, building service employees; subforemen and other workingforemen who work along with their crews and who do not have thepower to hire or to discharge employees under their supervision, butexcluding other foremen, officials, executive officers, comptometer op-erators; and clerical and office employees.4In the two prior representation proceedings concerning employeesof the Company cited in footnote 2, above, the Board consideredthe wide extent of the Company's public utility operations and thefunctional relation of the 13 adininistrative geographical divisions ofsuch operations to its whole utility system. In case No. R-274 theBoard found that employees in the East Bay Division constituted anappropriate bargaining unit apart from employees in other geographi-cal divisions and operating departments of the Company's opera-Footnote3 continuedProposed sectional unitIB. E urshowingU W 0 CshowingTotil numberof employeeslisted ondo isionalpay roll ofSept.1, 1942Total numberof employeesestimated bythe companyto be withinthe proposedunit as ofJune 1942Stockton229(')I607590DeSabla96(`)259301Colgate ---------------------------------------95(')210202Coast Valleys -------------------------------89(')165155San Francisco--------------------------------2374671,1771,155No7th Bay-----------------------------------46108353384San Jose35199425417The U W 0 C submitted no evidence with respect to the extent of its membership among em-ployees in these divisionsThe I B F W and the U. IV 0 C agree thateach orgam7a-tion represents asuflicient number of employees in each of the proposed units to entitle it to participatein any electiomwhich the Board may direct among such employees4The categories of employees which the parties agree should be included in a unit orunits appropriate for employees in the named geographical divisions include employees incategories which the Board has included in the geographical units hitherto found appropri-ate separate bargaining units. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions.In Cases Nos. R-4087 to R-4092, inclusive, the Board foundthat employees in the Company's Sacramento, Shasta, Humboldt,and Drum Divisions and employees in certain other operating de-partments of the Company's operations constituted separate bargain-ing units.Employees in the Stockton, DeSabla, Colgate, Coast Val-leys, North Bay, San Francisco, and San Jose Divisions, respectively,bear substantially the same relation to the Company's entire utilitysystem as do the employees in the several other geographical divi-sions of its operations previously considered by the.Board.The U. W. 0. C., however, would include in the bargaining unitfor employees in the Company's San Francisco Division, janitors,elevator operators, and watchmen employed at the Company's "gen-eral office" at 245 Market Street, San Francisco, California.TheI.B. E. W. contends that these employees should not be included inthe same bargaining unit with employees of the San Francisco Divi-sion.The Company takes no position with respect to this issue.The Company maintains its headquarters or general office in a 17-story building at 245 Market Street, San Francisco, California.Thisbuilding houses the Company's executive offices, its system-wide su-pervisory staff, its legal division, its accounting division, and itsclerical employees.The physical care of the building and the jani-tors, elevator operators, and watchmen employed therein are underthe supervision of the building superintendent of the. general office'and lie outside the administrative control of the manager of the SanFrancisco Division.These employees are listed on the general officepay roll and their work is entirely confined to the general officebuilding.Divisional and general office employees are not inter-changed.Permanent transfers of all categories of employees fromone geographical division to another or from a geographical divisionto 'a department of the general office are effected only through thepersonnel department in the general office.In the previous representation proceedings noted above, the Boardfound that the geographical divisions of the Company's utility systemhad sufficient cohesion and autonomy to function successfully forindependent bargaining units for employees working therein.Sinceemployees of the Company's general office at 245 Market Street donot constitute an administrative part of the San Francisco Division ,of the Company's operations, even though they work regularly withinthe confines of the city of San Francisco, we find that they shouldbe excluded from a bargaining unit otherwise confined to employeesin a separate administrative division of the Company's operations.We find that all employees in the outside forces of the Company inits San Francisco, Stockton, DeSabla, Colgate, Coast Valleys, North1Bay, and San Jose Divisions, respectively, including outside field enl- PACIFIC GAS AND ELECTRIC COMPANY541ployees and field clerks,workers employed in the generating stations,substations,gas plants,steam plants,and other shops and plants,clerks ih generating stations,meter readers,combinationmeterreaders and collectors,collectors,salesmen, estimators,mappers, in=spectors,watchmen, building,service employees,and subforemen andother' working foremen who work along with their crews and whodo not have the power to hire or to discharge employees under theirsupervision,but excluding other foremen,officials, executive officers,comptometer operators,and clerical and office employees,constituteseparate units appropriate for the purposes of collective bargaining,within the meaning ofSection 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the questions concerning representation which havearisen can best be resolved by separate elections by secret ballot.Although the U. W. O. C.did not disclose the extent of its in-terestamong employees in the Stockton,DeSabla, Colgate, andCoast Valleys Divisions,the I.B. E. W.concedes that the U. W. O. C.has sufficient membershipamongsuch employees to entitle theU.W. O. C. to participate in the elections.The I. B. E. W. hasdisclosed that it has some representation among employees in all theunits herein found appropriate.We shall,therefore, provide thatboth the I. B. E. W.and .the U. W. O. C. participate in the severalelections which we shall direct.,Those eligible to vote in the several elections shall be all employeesin each respective bargaining unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of the Direction of Elections, subject to the limi-tations and additions set forth therein.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations' Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Pacific Gasand Electric Company, San Francisco,California, separate electionsby secret ballot shall be conducted as early as possible, but not laterthan thirty(30) days from the date of this Direction,under thedirection and supervision of the Regional Director for the TwentiethRegion, acting in this matter as agent for the National Labor Re- 542DECISIONSOF NATIONALLABOR RELATIONS BOARDlations Board and subject to Article III, Section 10, of said Rulesand Regulations, among all employees of the Company within eachrespective unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work duringsuch pay-roll period because they were ill or on vacation or in theactive military service or training of the United States, or tempo-rarily laid off, but excluding employees who have since quit or beendischarged for cause, to determine whether they desire to be repre-sented by International Brotherhood of Electrical Workers, affiliatedwith the American Federation of Labor, or by Utility WorkersOrganizing Committee, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining, or by neither.MR. GERARDD. REILLY took no part in the consideration of theabove Decision and Direction of Elections.